DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 3/6/2019 and 7/11/2019 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
21
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
2’
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 1, “workpiece”
Claim 1, “an electronic memory”
Claim 5, “grinding medium carrier”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4. The disclosure is objected to because of the following informalities: 
Throughout the specification, the outlet of the grinding device is indicated by {2’}. It is not precisely clear if the symbol {2’} is missing from the drawings or if the outlet of the grinding device should be indicated by “21” in place of {2’}.  
Appropriate correction is required.
Claim Objections
5. Claims 2 and 7 are objected to because of the following informalities:  
Claim 2, “further comprising the step” should read “further comprising [[the]] a step”
Claim 7, last line, “the grinding direction of the at least one grinding medium” should read “[[the]] a grinding direction of the at least one grinding medium”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, the claim language recites “recording actual data obtained with the at least one grinding medium during the grinding step with at least one data collection device”. The specification discloses two scenarios, one where the sensors collect data from the grinding medium and another where the sensors collect data from the workpiece. It is not precisely clear which scenario is 
Claim 3, the claim language recites “the at least one data collection device comprises an optical system which includes one or more of at least one camera, and at least one light source”. It is not precisely clear if the phrase “includes one or more of” is directed toward the at least one camera individually or if the phrase “includes one or more of” is directed towards the camera and light source together. Specifically, it is not precisely clear if a camera is required if the prior art teaches a light source. 
Claim 5, the claim language recites “wherein the length of the at least one grinding medium is determined by a distance of a grinding medium carrier, in which the at least one grinding medium is arranged, from either the surface of the workpiece or from a transport device”. However, it is not precisely clear how the length is required to be measured. Specifically, the claim language does not distinctly articulate what is required. Additionally, it is not precisely clear if “in which the at least one grinding medium is arranged” should read “on
Claim 6, the claim language recites “when a difference between the actual data and the target data a predetermined limit”. However, there seems to be a word missing between “target data” and “a predetermined limit”. As a result, it is not precisely clear what is required by the claim language. Therefore, the claim language fails to particularly point out and distinctly claim the subject matter. 
Claim 8, the claim language states “wherein the optical system is configured to collect data on at least one part of the surface”. It is not precisely clear if “the surface” is referencing the surface of the workpiece or the surface of the grinding medium. There is only proper antecedent basis for referencing the surface of the workpiece, which was introduced in claim 1. However, as best understood by the examiner, claim 1 requires the data collection device to collect data from a surface of the grinding medium. Overall, it is not precisely clear, in combination with the above 35 USC 112(b) rejection of claim 1, which surface the optical system is configured to collect data on. As best understood by the examiner, for purposes of examination, it is being interpreted that the data collection device collects data from a surface of the grinding medium.
Claim 9, in combination with the above 35 USC 112(b) rejection of claim 8, it is not precisely clear if the phrase “the surface” is referencing the surface of the workpiece or the surface of the grinding medium. 
Claim 11, in combination with the above 35 USC 112(b) rejection of claim 8, it is not precisely clear if the phrase “the surface” is referencing the surface of the workpiece or the surface of the grinding medium. 
Claim 12, the claim language recites “wherein the actual data is collected from the surface of the workpiece”. In combination with the above 35 USC 112(b) rejections of claims 1 and 8, it is not precisely clear if the claim language requires the actual data to be collected from the surface of the grinding medium and the surface of the workpiece or only the surface of the workpiece. 
Claims 2, 4, 7, 10 and 13-17 are rejected for depending upon a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 1 is directed towards a method for operating a grinding device. Claim 17, which depends from claim 1, fails to further limit the subject matter of the method for operating a grinding device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bettermann (US PGPUB 20200122290) in view of Draese et al. (CN 105848826).
Regarding claim 1, Bettermann teaches a method for operating a grinding device (fig. 1), comprising the steps: 
a. grinding of a surface of a workpiece with at least one grinding medium (fig. 1, paragraph 0048), 
5b. recording actual data obtained with the at least one grinding medium during the grinding step with at least one data collection device (sensor unit 30, paragraphs 0010-0012; As best understood by the examiner, in light of the above mentioned 35 USC 112(b) rejection, the prior art is performing substantially similar to the claimed method), 
c. comparing the actual data with target data in an electronic data processing device (Bettermann teaches a controller is provided that is set up to compare a detection result of the detector with identification data of abrasive belts, thus allowing conclusions to be drawn about a respective abrasive belt inserted (paragraph 0024). It would have been obvious to include a controller, as taught by Bettermann, which performs the comparing function in order to allow conclusions to be drawn about the belt and to monitor the working life of the belt), and 
d. determining an exchange time at which the at least one grinding medium is 10changed based on the comparing step (Bettermann teaches the importance of identifying a precise point for replacing the abrasive belt (paragraphs 0002-0005). Additionally, Bettermann teaches a display may be issued on a screen of the device indicating that a replacement of an abrasive belt is expected to be required after a certain number of machining operations [0054]. It would have been obvious to include a display, as taught by Bettermann, which indicates a remaining lifetime of the abrasive belt based on the data collected and processed by the sensor unit and controller in order to convey to the operator a precise point for replacing the abrasive belt).  
Although Bettermann teaches a controller is provided that is set up to compare a detection result of the detector with identification data of abrasive belts, Bettermann does not explicitly teach the target data is stored in an electronic memory.
However, Draese teaches a grinding device with a grinding tool 42 and a measuring apparatus 70 and associated control unit 80 for controlling and calculating the grinding process. Additionally, Draese teaches the control device is a control device having at least one 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have modified Bettermann to incorporate the teachings of Draese to provide a memory attached to the microprocessor, wherein the target data is stored in the electronic memory. Doing so would allow Bettermann to function as intended and allow the controller to reference the identification data.  
Regarding claim 2, Bettermann in view of Draese teaches the claimed method as rejected above in claim 1. Additionally, Bettermann in view of Draese teaches further comprising the step of changing the at least one grinding medium when the exchange time is reached (Bettermann in view of Draese teaches a display is issued on a screen of the device indicating that a replacement of an abrasive belt is expected to be required after a certain number of machining operations [0054]. Further, it would have been obvious to replace the abrasive belt when the indicated number of machining operations is reached. Doing so would allow Bettermann to function as intended and allow the belt to operate at a desired level.).
  Regarding claim 3, Bettermann in view of Draese teaches the claimed method as rejected above in claim 1. Additionally, Bettermann in view of Draese teaches wherein the at least one data collection device (sensor unit 30) comprises an optical system which includes one or more of at least one detector (Detector 32 for detecting electromagnetic waves reflected by the abrasive belt 10 [0050]), and at least one light source (emitter 31 for emitting electromagnetic waves [0050]).  
Bettermann in view of Draese does not explicitly teach the detector is a camera. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have further modified Bettermann in view of Draese to incorporate the teachings of Draese to provide a camera as the detector. Doing so would have been a simple substitution for one known light detecting means for another known light detecting means in order to achieve the predictable results of detecting the reflected light. 
Regarding claim 4, Bettermann in view of Draese teaches the claimed method as rejected above in claim 1. Additionally, Bettermann in view of Draese teaches wherein the actual data include values which 20include length of the at least one grinding medium (Bettermann teaches the controller is set up to compare a detection result of the detector, in particular the detected intensity of the waves reflected by the abrasive belt, with the identification data of abrasive belts. This identification data relates to the grain size of abrasive belts. It has been shown that different grain sizes can be detected based on different intensities/reflectances with electromagnetic waves, thus allowing conclusions to be about a respective abrasive belt [0024]. As taught by Bettermann, the grain size of the abrasive belt is being interpreted as “length of the at least one grinding medium”.) or color of the at least one grinding medium (The claim language recites the term “or”. Therefore, this limitation is not required to be taught by the prior art.).  
Regarding claim 5, Bettermann in view of Draese teaches the claimed method as rejected above in claim 4. Additionally, Bettermann in view of Draese teaches wherein the length of the at least one grinding medium is determined by a distance of a grinding medium carrier, in which the at 25least one grinding medium is arranged, from either the surface of the workpiece or from a transport device which transports the workpiece through the grinding device (As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Bettermann in view of Draese teaches the claim limitation. Specifically, the grain size of the abrasive element has dimensions in both the perpendicular and parallel directions with respect to the belt as a whole. As best understood by the examiner, the grain size dimension in the perpendicular direction, with respect to the belt as a whole, teaches wherein the length of the at least one grinding medium is determined by a distance of a grinding medium carrier, in which the at least one grinding medium is arranged, from either the surface of the workpiece or from a transport device which transports the workpiece through the grinding device.).  
Regarding claim 6, Bettermann in view of Draese teaches the claimed method as rejected above in claim 1. Bettermann in view of Draese does not explicitly teach further comprising adjusting at least one grinding 30parameter when a difference between the actual data and the target data a predetermined limit.  
However, Bettermann further teaches a different embodiment wherein the lower roll 16 is replaced with a calibration roll 16a, a deflection roll 16b, and a pressure pad 16c (fig. 5, paragraph 0065).Additionally, Bettermann teaches the pressure pad is used to press certain portions of the abrasive belt against a workpiece. Alternatively, it is possible to perform sanding in the area of the calibration roll by adjusting the calibration roll accordingly in the direction of the conveyor belt [0065].

Bettermann in view of Draese teaches further comprising adjusting at least one grinding 30parameter when a difference between the actual data and the target data a predetermined limit (As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Bettermann in view of Draese teaches the claimed limitation. Specifically, Bettermann teaches the inclusion of the calibration roll, deflection roll, and pressure pad allow the device to adjust grinding parameters. In light of the 35 USC 112(b) rejection above, these parameters can be adjusted when a difference between the actual data and the target data a predetermined limit).  
Regarding claim 7, Bettermann in view of Draese teaches the claimed method as rejected above in claim 6. Additionally, Bettermann in view of Draese teaches wherein the at least one grinding parameter is 
- a speed of the at least one grinding medium (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art.), 
- a feed speed of a transport device which transports the workpiece through the grinding device (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art.),  
5- a grinding pressure and/or a dispersion of the grinding pressure of the at least one grinding medium on the workpiece (Bettermann in view of Draese teaches a calibration roll, a deflection roll, and a pressure pad which allows adjustment of the pressure levels applied to the workpiece [0065]), 
- an entry point at which the workpiece comes into contact with the at least one grinding medium (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art.), 
- a type of the at least one grinding medium (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art.), 
10- a connection and/or switching on of grinding units (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art.), and/or 
- the grinding direction of the at least one grinding medium (The claim language recites the term “and/or”. Therefore, this limitation is not required to be taught by the prior art.).  
Regarding claim 8, Bettermann in view of Draese teaches the claimed method as rejected above in claim 6. Additionally, Bettermann in view of Draese teaches wherein the at least one data collection device (sensor unit 30) has at least one optical system that comprises at least one detector (detector 32 for detecting electromagnetic waves reflected by the belt, [0050]) and at least 15one light source (emitter 31 for emitting electromagnetic waves [0050]), wherein the optical system is configured to collect data on at least one part of the surface (As best understood by the examiner, in light of the above 35 USC 112(b) rejection, Bettermann in view of Draese teaches wherein the optical system is configured to collect data on at least one .  
Bettermann in view of Draese does not explicitly teach the detector is a camera. 
However, Draese further teaches the measuring device may be an optical measuring device, such as a camera or another light detector (sixth paragraph on page 3 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have further modified Bettermann in view of Draese to incorporate the teachings of Draese to provide a camera as the detector. Doing so would have been a simple substitution for one known light detecting means for another known light detecting means in order to achieve the predictable results of detecting the reflected light. 
Regarding claim 9, Bettermann in view of Draese teaches the claimed method as rejected above in claim 8. Additionally, Bettermann in view of Draese teaches wherein the at least one part of the surface is the entire surface (Fig. 1; In light of the above 35 USC 112(b) rejection regarding claim 8, as the belt rotates, the sensor unit 30 is configured to collect data on the entire surface of the belt.).
Regarding claim 10, Bettermann in view of Draese teaches the claimed method as rejected above in claim 8. Additionally, Bettermann in view of Draese teaches wherein the recording step is performed in real time (Bettermann, paragraphs 0011-0012).  
Regarding claim 11, Bettermann in view of Draese teaches the claimed method as rejected above in claim 8. Additionally, Bettermann in view of Draese teaches further comprising irradiating the surface with electromagnetic radiation from a beam direction when the at least one data collection 25device collects the actual data (Bettermann, abstract and paragraphs 0010-0011).  
Regarding claim 12, Bettermann in view of Draese teaches the claimed method as rejected above in claim 11. Bettermann in view of Draese does not explicitly teach wherein the actual data is collected from the surface of the workpiece.  
However, Draese further teaches a method for grinding a roll, wherein the roll passes through a grinding device, wherein at least one measured value of the measured variable with respect to the surface quality of the roll is measured during the grinding process, wherein at least one operating parameter of the grinding device is used as a measured variable during the grinding process to adjust. Further Draese teaches it has been found that an effective adjustment of the roller mill device is achieved by measuring at least one variable with respect to the surface quality of the rolls during the grinding process (paragraphs 7-8 on page 2 of the attached translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have further modified Bettermann in view of Draese to incorporate the teachings of Draese to additionally measure a variable with respect to the surface quality of the workpiece and incorporate the measured variable into the adjustment calculations of the device. Doing so would further promote uniform processing and would further identify when to replace the belt. As best understood by the examiner, in light of the 35 USC 112(b) rejections, the prior art teaches the claimed limitations. 
Regarding claim 13, Bettermann in view of Draese teaches the claimed method as rejected above in claim 11. Additionally, Bettermann in view of Draese teaches wherein the beam direction is not perpendicular to the surface of the workpiece (Bettermann, figure 2, the emitter 31 emits electromagnetic waves in a beam direction which is not perpendicular to the surface of the workpiece).  
Regarding claim 14, Bettermann in view of Draese teaches the claimed method as rejected above in claim 11. Additionally, Bettermann in view of Draese teaches wherein the beam direction is not perpendicular to a feed 5direction of a transport device which transports the workpiece through the grinding device (Bettermann, figure 2, the emitter 31 emits electromagnetic waves in a beam direction which is not perpendicular to a feed direction of a transport device (conveyor 20) which transports the workpiece through the grinding device). 
 Regarding claim 15, Bettermann in view of Draese teaches the claimed method as rejected above in claim 6. Additionally, Bettermann in view of Draese teaches further comprising the steps of extracting an actual grinding pattern from the actual data, and comparing said actual grinding pat10tern with a target grinding pattern (Bettermann teaches the controller is set up to compare a detection result of the detector, in particular the detected intensity of the waves reflected by the abrasive belt, with the identification data of abrasive belts. This identification data relates to the grain size of abrasive belts. It has been shown that different grain sizes can be detected based on different intensities/reflectances with electromagnetic waves, thus allowing conclusions to be about a respective abrasive belt [0024]. As taught by Bettermann, the grain size of the abrasive belt is being interpreted as a “grinding pattern”.).  
 Regarding claim 16, Bettermann in view of Draese teaches the claimed method as rejected above in claim 6. Bettermann in view of Draese does not explicitly teach wherein the workpiece is exposed to at least one grinding medium following the adjustment of the at least one grinding parameter.  
However, Bettermann further teaches an embodiment including multiple abrasive belts and respective sensor units (fig. 6). Bettermann also teaches that various processing units can be combined and that it is apparent that the order of the sanding units can be varied in order to create further embodiments [0070-0071]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have further modified Bettermann in view of Draese to incorporate the teachings of Bettermann to provide an abrading unit and method wherein the workpiece is exposed to at least one grinding medium following the adjustment of the at least one grinding parameter. Specifically, it would have been obvious to include multiple abrading belts on the same conveyor line. Doing so would allow a rough grinding and a fine grinding station in order to better achieve the desired surface finish of the workpiece. 
Regarding claim 17, Bettermann in view of Draese teaches the claimed method as rejected above in claim 1. Additionally, Bettermann in view of Draese teaches a grinding device with at least one grinding medium (abrading belt), at least one data collection device (sensor unit 30), and at least one electronic data processing device (electronic controller), which is configured to conduct a method according to claim 1 (see the above rejection of claim 1).
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweizer (US PGPUB 20190210183) teaches a method for checking a grinding tool which is similar to the instant application. 
Roesner et al. (US PGPUB 20020186370) teaches a method for measuring the degradation of a tool which is similar to the instant application.
Tzeng (EP 0914908) teaches a polishing apparatus and method with a grinding belt and sensor 110.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723